 

 

 

Case 4:12-cv-01811 Document 186 Filed on 09/24/20 in TXSD Page 1 of 3

 

United States Courts
Southern District of Texas
FILED
\ IN THE UNITED STATES COURT OF APPEALS _ September 24, 2020
| FOR THE FIFTH CIRCUIT David J. Bradley, Clerk of Cour!
United States Court of Appeals -
Fifth Circuit
Certified as a true copy and issued ————_——_———_ FILED
as the mandate on Sep 24, 2020 August 7, 2020
Attest: - J 0 . No. 19-20151 Lyle W. Cayce
ul W. (7 —___ Clerk

Clerk, U.S. Court of Appeats, Fifth Circuit

Consolidated with: 19-20371

In the Matter of: Atom Instrument Corporation, doing business as Excitron
Corporation,

Debtor

Atom Instrument Corporation, doing business as Excitron Corporation;
Franek Olstowski,

Plaintiffs - Appellants
v.
PETROLEUM ANALYZER COMPANY, L.P.,

Defendant - Appellee

 

Appeal from the United States District Court
for the Southern District of Texas
USDC No. 4:12-CV-1811

 

Before ELROD, SOUTHWICK, and HAYNES, Circuit Judges.
JUDGMENT

This cause was considered on the record on appeal and was argued by

counsel.
 

Case 4:12-cv-01811 Document 186 Filed on 09/24/20 in TXSD Page 2 of 3

IT IS ORDERED and ADJUDGED that the judgment of the District
Court is AFFIRMED and we REMAND to allow the district court to make the
initial determination and award of appellate attorneys’ fees to Petroleum
Analyzer. |

ITIS FURTHER ORDERED that appellants. pay to.appellee the costs on
appeal to be taxed by the Clerk of this Court.
 

 

Case 4:12-cv-01811 Document 186 Filed on 09/24/20 in TXSD Page 3 of 3

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

September 24, 2020

Mr. David J. Bradley

Southern District of Texas, Houston
United States District Court

515 Rusk Street

Room 5300

Houston, TX 77002

No. 19-20151 consolidated with 19-20371
ATOM Instrument Corporation, et al v. Petroleum
Analyzer Company
USDC No. 4:12-CV-1811
USDC No. 4:12-CV-1811

Dear Mr. Bradley,

Enclosed is a copy of the judgment issued as the mandate and a
copy of the court's opinion.

Sincerely,

LYLE W. CAYCE, Clerk
(pew Wnt
YY /

By:

Jann M. Wynne, Deputy Clerk
504-310-7688

 

cc: Ms. Ana Kim
Ms. Christine Kirchner
Mr. Steven Jon Knight
Mr. Dylan B. Russell
Mr. Joseph Osmond Slovacek
